Case: 17-30758      Document: 00514607228         Page: 1    Date Filed: 08/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-30758                              FILED
                                  Summary Calendar                      August 20, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
ROBAE AUSTIN,

                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,


                                                 Respondent-Appellee


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:14-CV-276


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Robae Austin, Louisiana prisoner # 366497, appeals the district court’s
denial of his 28 U.S.C. § 2254 petition, challenging his conviction for second
degree murder. In reviewing the denial of § 2254 relief, this court reviews
issues of law de novo and findings of fact for clear error, applying the same
deference to the state court’s decision as the district court under the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30758     Document: 00514607228     Page: 2    Date Filed: 08/20/2018


                                  No. 17-30758

Antiterrorism and Effective Death Penalty Act (AEDPA).                   Ortiz v.
Quarterman, 504 F.3d 492, 496 (5th Cir. 2007).
      On appeal, Austin asserts that his right to an impartial jury was violated
because the jury foreperson failed to respond honestly to a voir dire question
inquiring whether anyone had a friend who had been a victim of a crime. After
the verdict, Austin discovered that the juror had two friends who had been
murdered, and Austin filed a motion for new trial raising the issue. At a
hearing on the motion, Austin requested that the foreperson and another juror
be allowed to testify. The trial court did not allow the witnesses to testify and
denied the motion.
      In order to obtain a new trial due to a juror’s alleged failure to completely
and truthfully answer the questions posed to her during voir dire, the
defendant must demonstrate that the complained of juror failed to provide an
honest answer to a material question and that a truthful response would have
provided a valid basis to challenge the juror for cause. Hatten v. Quarterman,
570 F.3d 595, 600 (5th Cir. 2009); McDonough Power Equip., Inc. v. Greenwood,
464 U.S. 548, 556 (1984). The district court determined that the foreperson
was a fair and impartial juror based on her voir dire responses. Thus, even if
the foreperson should have been allowed to testify at the hearing as Austin
asserts, he has failed to satisfy the foregoing standard as he has not shown a
valid basis to challenge her for cause due to her friendship with two murder
victims. See, e.g., State v. Mitchell, 7 So. 3d 720, 730-32 (La. Ct. App. 2009);
State v. Robinson, 11 So. 3d 613, 622 (La. Ct. App. 2009); McDonough, 464 U.S.
at 556. Austin has not demonstrated that there was no reasonable basis for
the state court to deny relief on his claims. See Harrington v. Richter, 562 U.S.
86, 98-99 (2011); § 2254(d).
      Accordingly, the district court’s judgment is AFFIRMED.



                                        2